             Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 1 of 42



 1                                                                     THE HONORABLE ROBERT J. BRYAN

 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA

 9
10             STATE OF WASHINGTON,                               Case No.: 3:17-cv-05806-RJB
11                                        Plaintiff,
                                                                  DECLARATION OF JOAN K. MELL
12             v.
13
               THE GEO GROUP, INC.,
14
                                          Defendant.
15
16
17           I, Joan K. Mell, make the following statement under oath subject to the penalty of perjury
18
     pursuant to the laws of the United States and the State of Washington:
19
     1.      I am an attorney for The GEO Group Inc. in the above-entitled matter. I am over the age of
20
21   eighteen (18) and competent to testify in this matter.
22
     2.      At oral argument on Thursday September 12, 2019, the Court asked questions of GEO
23
     specific to its decision to reconsider the application of intergovernmental immunity in light of the
24
25   federal government’s statements of interest filed in these proceedings that cite to recent caselaw.
26   3.      The information attached responds directly to the questions asked at the hearing as to the
27
     discriminatory treatment of ICE’s VWP at the NWDC from other programs operated by the state
28
29   and other local jurisdictions with the support of its private contractors using detainee labor to
                                                                                          III BRANCHES LAW, PLLC
30                                                                                                Joan K. Mell
                                                                                           1019 Regents Blvd. Ste. 204
      DECLARATION OF JOAN K. MELL                                                              Fircrest, WA 98466
31    3:17-cv-05806-RJB                                1! of !3                                 253-566-2510 ph
             Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 2 of 42



 1   operate those facilities at sub minimum wages. GEO has filed separately the Declaration of Julie
 2
     Williams that describes the Pierce County Jail, and the Declaration of James Kelly that describes
 3
     SCORE. Mr. Chen’s testimony describes his sub minimum work while incarcerated by Washington
 4
 5   State to include in out-of-state facilities where Washington held him in custody. Finally, Exhibit B
 6
     is the sex offenders’ lawsuit that describes the Sex Offender Treatment Center conditions.
 7
     4.      Attached to this declaration are true and correct copies of the following exhibits:
 8
 9   EXHIBIT A: April 25, 2018 Chao Chen Deposition Transcript Excerpts.
10   EXHIBIT B: Malone et al. v. Ferguson et al., WAWD ECF Case No.: 3:19-cv-05574-RBL-TLF
11
     Complaint at Dkt. 1.
12
13   5.      GEO supports ICE/DOJ’s conclusions that intergovernmental immunity applies and

14   similarly urges the Court to dismiss this lawsuit.
15
             Dated this 13th day of September, 2019 at Fircrest, WA.
16
17           III Branches Law, PLLC

18           _____________________________
19           Joan K. Mell, WSBA No. 21319
             Attorney for The GEO Group, Inc.
20
21
22
23
24
25
26
27
28
29
                                                                                      III BRANCHES LAW, PLLC
30                                                                                            Joan K. Mell
                                                                                       1019 Regents Blvd. Ste. 204
      DECLARATION OF JOAN K. MELL                                                          Fircrest, WA 98466
31    3:17-cv-05806-RJB                              2! of !3                               253-566-2510 ph
             Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 3 of 42



 1                                     CERTIFICATE OF SERVICE
 2
            I, Joseph Fonseca, hereby certify as follows:
 3
            I am over the age of 18, a resident of Pierce County, and not a party to the above action. On
 4
 5   September 13, 2019, I electronically filed the above Declaration of Joan K. Mell, with the Clerk of
 6
     the Court using the CM/ECF system to the following:
 7
     Office of the Attorney General
 8
     Marsha Chien, WSBA No. 47020
 9   Andrea Brenneke, WSBA No. 22027
     Lane Polozola
10
     800 Fifth Avenue, Suite 2000
11   Seattle, WA 98104
     MarshaC@atg.wa.gov
12
     andreab@atg.wa.gov
13   lane.Polozola@atg.wa.gov
14
            I certify under penalty of perjury under the laws of the State of Washington that the above
15   information is true and correct.
16
            DATED this 13th day of September, 2019 at Fircrest, Washington.
17
18          _____________________________
            Joseph Fonseca, Paralegal
19
20
21
22
23
24
25
26
27
28
29
                                                                                     III BRANCHES LAW, PLLC
30                                                                                           Joan K. Mell
                                                                                      1019 Regents Blvd. Ste. 204
      DECLARATION OF JOAN K. MELL                                                         Fircrest, WA 98466
31    3:17-cv-05806-RJB                             3! of !3                               253-566-2510 ph
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 4 of 42




                                 EXHIBIT A
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 5 of 42
                                                                       1


 1                      THE UNITED STATES DISTRICT COURT

 2                 WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3         ________________________________________________________

 4    CHAO CHEN, individually and          )
      on behalf of all those               )   No. 3:17-cv-05769-RJB
 5    similarly situated,                  )
                                           )
 6                   Plaintiff,            )
                                           )
 7    v.                                   )
                                           )
 8    THE GEO GROUP, INC., a               )
      Florida corporation,                 )
 9                                         )
                     Defendant.            )
10
           ________________________________________________________
11
                      DEPOSITION UPON ORAL EXAMINATION OF
12                               CHAO X. CHEN
                               April 25th, 2018
13                           Fircrest, Washington
           ________________________________________________________
14

15

16

17

18

19

20

21

22

23
           Taken Before:
24
           Laura A. Gjuka, CCR #2057
25         Certified Shorthand Reporter
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 6 of 42
                                                                       2


 1                            A P P E A R A N C E S

 2        For the Plaintiffs:
              JAMAL WHITEHEAD
 3            Schroeter Goldmark Bender
              500 Central Building
 4            810 Third Avenue
              Seattle, WA 98104
 5            206-622-8000
              whitehead@sgb-law.com
 6
              DEVIN T. THERIOT-ORR
 7            Sunbird Law
              1000 Fourth Avenue
 8            Suite 3200
              Seattle, WA 98154
 9            206-962-5052
              devin@sunbird.law
10
              ANDREW FREE
11            Attorney at Law
              PO Box 90568
12            Nashville, TN 37209
              andrew@immigrationcivilrights.com
13            844-321-3221

14
          For the Defendant:
15            CHARLES A. DEACON
              Norton Rose Fulbright
16            300 Convent Street
              Suite 2100
17            San Antonio, TX 78205-3792
              210-270-7133
18            charlie.deacon@nortonrosefulbright.com

19            JOAN K. MELL
              III Branches Law, PLLC
20            1019 Regents Boulevard
              Suite 204
21            Fircrest, WA 98466
              253-566-2510
22            Joan@3brancheslaw.com

23        Also Present:
              DAVE HANSEN
24            Sound Vision Video Production
              4821 North 14th Street
25            Tacoma, Washington, 98406
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 7 of 42
                                                                          3


 1                               EXAMINATION INDEX

 2       EXAMINATION BY:                                         PAGE NO.

 3        Mr. Deacon                                                          6

 4

 5                                 EXHIBIT INDEX

 6        EXHIBIT NO.         DESCRIPTION                              PAGE NO.

 7        Exhibit No. 2       4 pages, Record of                         135
                              Deportable/Inadmissible Alien,
 8                            10/21/14 - CONFIDENTIAL

 9        Exhibit No. 4       1 page, Detainee Request Form,             136
                              10/25/14 - CONFIDENTIAL
10
          Exhibit No. 5       1 page, Volunteer Work Program             138
11                            Agreement, 10/22/14 -
                              CONFIDENTIAL
12
          Exhibit No. 6       6 pages, Record of Persons                 139
13                            Transferred, 10/21/14;
                              Booking/Release Report -
14                            CONFIDENTIAL

15        Exhibit No. 7       1 page, NWDC Orientation                   142
                              Checklist & Property Receipt,
16                            10/22/14 - CONFIDENTIAL

17
          Exhibit No. 8       22 pages, National Detainee                145
18                            Handbook

19        Exhibit No. 9       35 pages, NWDC Detainee Handbook,          157
                              Revised 3/1/10
20
          Exhibit No. 10      6 pages, Performance-Based                 162
21                            National Detention Standards 2011
                              Inspection Worksheet -
22                            CONFIDENTIAL

23        Exhibit No. 17      5 pages, Serious Infraction                131
                              Report, 10/19/08
24

25
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 8 of 42
                                                                            4


 1                          EXHIBIT INDEX (Continued)

 2        EXHIBIT NO.       DESCRIPTION                                PAGE NO.

 3        Exhibit No. 18      1 page, Grays Harbor College,                174
                              Stafford Creek Campus,
 4                            Certificate of Completion

 5        Exhibit No. 19      1 page, DOC Order of Release,                176
                              7/13/14
 6
          Exhibit No. 20      25 pages, Trust Account Statement            176
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 9 of 42
                                                                               5


 1                   BE IT REMEMBERED that on the 25th of April,

 2        2018, 8:58 a.m., at 1019 Regents Boulevard, Fircrest,

 3        Washington, before LAURA A. GJUKA, CCR# 2057, Washington

 4        State Certified Court Reporter residing at University

 5        Place, authorized to administer oaths and affirmations

 6        pursuant to RCW 5.28.010.

 7                   WHEREUPON the following proceedings were had,

 8        to wit:

 9                                  * * * * * *

10                         VIDEOGRAPHER:    This is a video-recorded

11        deposition.     Today's date is April 25th, 2018.      The time

12        is 8:58.   My name is Dave Hansen.      I'm subcontracted by

13        Sound Vision Video Production, 4821 North 14th Street,

14        Tacoma, Washington, 98406.       The phone number is

15        (253) 905-4941.    The deposition today is being held at

16        1019 Regents Boulevard, Fircrest, Washington.

17            The case is Chen versus GEO Group.        Present for the

18        plaintiff are Jamal Whitehead, Andrew Free, and

19        Devin Theriot-Orr.     Present for the defense and noticing

20        the deposition is Charles Deacon.       Also present for the

21        defense is Joan Mell.     The witness is Chao Chen.          Court

22        reporter, Laura Gjuka, will now swear in the witness.

23

24        CHAO X. CHEN,      having been first duly sworn by

25                           the Court Reporter, was examined and
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 10 of 42
                                                                        6


 1                           testified as follows:

 2

 3                                  EXAMINATION

 4         BY MR. DEACON:

 5     Q   Mr. Chen, my name is Charlie Deacon, and I'm here

 6         representing The GEO Group, a party that you've sued.

 7         Do you understand that?

 8     A   Yes.

 9     Q   Okay.   Could you please state your name for the record,

10         your full name.

11     A   My last name is Chen, C-h-e-n, first name, C-h-a-o.

12     Q   Do you have any --

13     A   Middle name X-i-n-g.

14     Q   Mr. Chen, you're wearing a t-shirt that says, "Employees

15         make all the difference."      When did you get that

16         t-shirt?

17     A   It's from -- when did I get it?

18     Q   What?

19     A   Can you repeat the question?

20     Q   When did you get it?

21     A   I've been having it for a while.

22     Q   How long is "a while"?

23     A   I would say a couple months.

24     Q   Where did you get it?

25     A   It's from my sister.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 11 of 42
                                                                          8


 1     Q   Okay.   Mr. Chen, how long have you spent in total in

 2         confinement -- whether it's at jail, prison, detention

 3         center -- how long?

 4     A   I would say maybe 15 years.

 5     Q   Okay.   In those 15 years, were you ever paid minimum

 6         wage?

 7     A   No.

 8     Q   All right.     And where have you been confined?      I know

 9         you've been at Northwest Detention Center, and you were

10         at a prison here in the state of Washington, correct?

11     A   Yes.

12     Q   Do you remember what the name of that prison is?

13     A   Stafford Creek Correctional Center.

14     Q   Stafford Creek?     Okay.

15     A   Correctional center.

16     Q   And did you work when you were at Stafford Creek

17         Detention Center?

18     A   Yes.

19     Q   And what did you do at Stafford Creek Detention Center?

20     A   Porter jobs.    Porter.

21     Q   Porter?   And what was your job there?      What did you do?

22     A   Cleaning the bathrooms.

23     Q   Cleaning the bathrooms?

24     A   Yes.

25     Q   In what area?
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 12 of 42
                                                                            9


 1     A   In the --

 2                           MR. WHITEHEAD:   Objection, vague,

 3         ambiguous.

 4                           MR. DEACON:   You can say "form."    I'll ask

 5         you if I need more.

 6                           MR. WHITEHEAD:   Counsel, that's not

 7         accurate.      I can state my objection concisely.     I can't

 8         do anything that would suggest an answer, but I can

 9         certainly state what the form is in terms of the problem

10         to give you an opportunity to correct the form of your

11         question.

12         BY MR. DEACON:

13     Q   What bathrooms did you clean?

14     A   In the unit.

15     Q   Okay.   In your unit?

16     A   Yes.

17     Q   Okay.   And how big was your unit?

18     A   Bigger than here.

19     Q   Bigger than this room we're in right now?

20     A   Yes.    Yes.

21     Q   How many inmates were in your unit?

22     A   I would say hundred -- more than 130 something.

23     Q   130-something inmates in your unit?

24     A   Yes.

25     Q   How many porters were cleaning the bathrooms?
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 13 of 42
                                                                        10


 1                          MR. WHITEHEAD:   Objection, calls for

 2         speculation.

 3         BY MR. DEACON:

 4     Q   Do you know how many porters were cleaning the

 5         bathrooms?

 6     A   I would say four.

 7     Q   Four?

 8     A   I would say four.

 9     Q   Okay.   And you were one of the four?

10     A   Yes.

11     Q   How many hours -- did you work every day?

12     A   Yes.

13     Q   Okay.   And how many hours a day would you work?

14     A   About two hours maybe.

15     Q   Two hours every day?

16     A   Yeah.

17     Q   How much were you paid for those two hours?

18     A   I believe it's 20 -- 20-something cents an hour.

19     Q   20-something cents an hour?

20     A   Yes.

21     Q   And that's from the state of Washington?

22     A   Yes.

23     Q   So for two hours you made 40 cents?

24     A   Yes.

25     Q   Okay.   And was that paid into an account for you to use?
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 14 of 42
                                                                        11


 1     A   Yes.

 2     Q   What did you use the money for?

 3     A   For commissary items.

 4     Q   Why did you work -- did you have to work when you were

 5         in prison?

 6     A   Yes.

 7     Q   Did they require you to work?

 8     A   Yes.

 9     Q   Okay.   So it wasn't voluntary?

10     A   No.

11     Q   All right.     Everybody had to work --

12                          MR. WHITEHEAD:   Objection, calls for

13         speculation.

14         BY MR. DEACON:

15     Q   -- to your knowledge?

16                          THE WITNESS:   Everybody have to be

17         programmed.     You either have to work or schooling.

18         BY MR. DEACON:

19     Q   Work or schooling?

20     A   Yes.

21     Q   Did you go to school sometimes so you didn't have to

22         work?

23     A   I do both.

24     Q   You do both?

25     A   Yes.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 15 of 42
                                                                        15


 1     A   I would say from between September/October of 2002 until

 2         the day I was released.

 3     Q   So are you saying that you weren't sent to any other

 4         facilities while you were in custody of the state of

 5         Washington?

 6     A   No, I was transferred to out of state also.

 7     Q   Okay.    That's what I'm asking about.     Where were you

 8         transferred out of state?

 9     A   I was -- Arizona.

10     Q   Okay.    How long were you in Arizona?

11     A   About 18 months.

12     Q   When was that?

13     A   2007.

14     Q   2007?

15     A   2007.

16     Q   And so in 2007 you were in a facility in Arizona for

17         about 18 months?

18     A   Right.

19     Q   What was the name of that facility?

20     A   Florence, I think.    Florence.    Florence.

21     Q   Florence?

22     A   F-l-o-r-e-n-c-e, I believe.

23     Q   Florence?

24     A   Yes.

25     Q   And do you know who operated Florence?
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 16 of 42
                                                                         16


 1     A   I think could be CCA.

 2     Q   CCA?

 3     A   Yeah, could be CCA.

 4     Q   CCA operated the detention center for the state of

 5         Washington?

 6                          MR. WHITEHEAD:   Objection, misstates prior

 7         testimony.

 8         BY MR. DEACON:

 9     Q   Do you know if they were the operator of Florence

10         Detention Center?

11     A   No, I don't.

12     Q   Why did you say CCA?

13     A   Because the handbook says CCA.

14     Q   Okay.    So you got a handbook while you were there that

15         said CCA?

16     A   No.     Because when I was at Stafford Creek, they were

17         doing -- somebody came into -- into the prison at

18         Stafford Creek, they gave us introduction, it said CCA,

19         and then our state.     That's all I know.

20     Q   Okay.    Do you still have that handbook?

21     A   I don't -- I'm not -- I don't know.       I don't know if I

22         have.

23     Q   Where would you have it if you had it?

24     A   If I would have, should be at my house --

25     Q   Okay.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 17 of 42
                                                                        17


 1     A   -- if I have.

 2     Q   You produced a handbook that you received from

 3         Immigration Custom Enforcement when you were placed at

 4         Northwest Detention Center, and you also produced a

 5         handbook that you received from The GEO Group at

 6         Northwest Detention Center.

 7                Do you have other handbooks from other locations

 8         like those?

 9     A   I might.

10     Q   Okay.    Will you agree to go look and provide those to

11         your attorneys if you have them?

12     A   I would definitely try.

13     Q   Okay.    And you'll do that after your deposition?

14     A   Yes, I will -- I would -- I will try to look for it.

15     Q   Thank you.

16     A   If I still have or if I have.

17     Q   Right.     Now, when you were at the Arizona facility for

18         18 months, did you work while you were there?

19     A   In Arizona?

20     Q   Yes.

21     A   Yes.

22     Q   What did you do in Arizona?

23     A   Porter.

24     Q   Also a porter?

25     A   Yes.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 18 of 42
                                                                        18


 1     Q   And as a porter what things did you do?

 2     A   My position was sweeping and mopping the stairs and

 3         upper-tier hallway.

 4     Q   Did you work every day?

 5     A   Yes.

 6     Q   And how long would it take you to mop and sweep the

 7         stairs?

 8     A   Thirty to an hour.

 9     Q   And you did that every day?

10     A   Yes.

11     Q   How much were you paid when you did that, or were you

12         required to do it?

13     A   I was paid.   I was paid.

14     Q   Okay.   Were you required to work when you were at the

15         Arizona facility?

16     A   That, I'm not sure.

17     Q   Okay.   How much were you paid when you were working as a

18         porter at the Arizona facility?

19     A   I'm not quite sure, but I will say $2 per day.

20     Q   $2 per day?

21     A   Per day.

22     Q   And did you --

23     A   Can I add something to it?

24     Q   Yes.

25     A   Then later on, it was a dollar per day.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 19 of 42
                                                                        19


 1     Q   A dollar per day?

 2     A   Yeah, afterward.

 3     Q   Okay.   Why did it change, if you know --

 4     A   I do not know.

 5     Q   Okay.   Did you work any less to get the dollar a day

 6         versus the $2 a day?

 7     A   No.

 8     Q   Okay.   How long were you paid $2 a day?

 9     A   I don't remember.

10     Q   Okay.   Do you know approximately when the change went

11         from $2 a day to $1 a day?

12     A   No, I don't.

13     Q   Did you ever file a claim against SSA or whoever

14         operated the Arizona facility for minimum wage?

15     A   No.

16     Q   Did you ever file a claim against the state of

17         Washington for the work you performed at Stafford Creek

18         Detention Center for minimum wage?

19     A   No.

20     Q   Where else have you been confined, other than the three

21         you just told me about and Northwest Detention Center?

22     A   There was another place in Arizona also.

23     Q   Okay.

24     A   I cannot remember.     I believe it's Red Rock.      It's

25         called Red Rock.
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 20 of 42
                                                                        20


 1     Q   Red Rock?

 2     A   Yes.

 3     Q   Okay.   When were you at Red Rock?

 4     A   Same time.

 5     Q   Same time?

 6     A   Yeah, after Florence.

 7     Q   After Florence?

 8     A   Yeah, between 18 months period.

 9     Q   Okay.   Was that in addition to the 18 months or part of

10         the 18 months?

11     A   Part of it.

12     Q   Okay.   Do you know who operated the Red Rock center in

13         Arizona?

14     A   No.

15     Q   Do you know if CCA was involved at all?

16     A   I'm not sure.

17     Q   You don't know?

18     A   I'm not sure.

19     Q   Did you work when you were at the Red Rock --

20     A   Yes.

21     Q   -- detention center?     Were you required to work?

22     A   I'm not sure.

23     Q   What did you do at Red Rock?

24     A   Porter.

25     Q   And as a porter, what was your task?
     Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 21 of 42
                                                                        21


 1     A   Cleaning, sweeping, and mopping.

 2     Q   Was there a particular area that you swept and mopped?

 3     A   No.

 4     Q   Anywhere in the facility?

 5     A   It's inside the pod.

 6     Q   Okay.   Inside the pod?    And were other inmates inside

 7         that pod with you?

 8     A   Yes.

 9     Q   How many inmates approximately were in your pod?

10     A   That, I can't say.     I don't remember.

11     Q   Okay.   Do you remember how many porters there were

12         working in your pod?

13     A   No, I don't.   I don't remember.

14     Q   You were not alone?

15     A   No.

16     Q   And how much were you paid at Red Rock per hour or per

17         day?

18     A   $2 a day.

19     Q   $2 a day?

20     A   $2 a day.

21     Q   Did you ever file a claim against whoever operated the

22         Red Rock facility for failure to pay minimum wage?

23     A   No.

24     Q   Did you -- were you ever confined in any other center

25         outside of the state of Washington other than those two
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 22 of 42




                                  EXHIBIT B
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 23 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 24 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 25 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 26 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 27 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 28 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 29 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 30 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 31 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 32 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 33 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 34 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 35 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 36 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 37 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 38 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 39 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 40 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 41 of 42
Case 3:17-cv-05806-RJB Document 305 Filed 09/13/19 Page 42 of 42
